*398OPINION.
Littleton :
The Commissioner held that the petitioner derived a taxable gain in 1923 when it purchased the bonds of its predecessor companies which it had assumed when it took over their assets, at *399less than par. Petitioner contends that no taxable gain resulted from such purchase. The Board has heretofore had occasion to consider this question and has held that the retirement by a corporation of its bonds at less than par does not result in taxable gain. Independent Brewing Co. of Pittsburgh, 4 B. T. A. 870; New Orleans, Texas & Mexico Ry. Co., 6 B. T. A. 436. See also Kerbaugh-Empire Co. v. Bowers, 300 Fed. 938; Bowers v. Kerbaugh-Empire Co., 271 U. S. 170; Meyer Jewelry Co., 3 B. T. A. 1319. It is accordingly held that the Commissioner erred in his determination that the petitioner derived a taxable gain upon the retirement of the bonds involved in this proceeding.

Judgment will be entered on IS days'1 notice, under Rule 50.